The appeal in this case was dismissed on October 18, 1905; because the recognizance was defective. On November 8, 1905, appellant filed a motion to set aside the judgment of dismissal and permit him to file new recognizance, under the recent act of the Legislature. The mandate was issued before the filing of the motion. Under the rules prescribed in Ace Burton v. State, at present term, for filing new recognizances, appellant must file his motion for that purpose within fifteen days from the date the appeal is dismissed. The motion was filed in this instance twenty days after the appeal was dismissed, and consequently the same cannot be considered. The motion of appellant to file new recognizance is accordingly denied.
Motion overruled.